          Case 1:19-cv-00062-RJL Document 21 Filed 02/15/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 NATIONAL AIR TRAFFIC                          )
 CONTROLLERS ASSOCIATION                       )
 (“NATCA”), et al.,                            )
                                               )    Civil Action No. 1:19-cv-00062-RJL
        Plaintiffs,                            )
                                               )
 v.                                            )
                                               )
 UNITED STATES, et al.,                        )
                                               )
       Defendants.                             )
 ___________________________________           )

                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiffs, the National Air Traffic Controllers

Association, Amanda Fuchs, Kevin Bianchi, Jonathan Barnett, and John Garner, by and through

the undersigned counsel, hereby voluntarily dismiss this lawsuit without prejudice.


Dated: February 15, 2019                            Respectfully submitted,

                                                           /s/ Molly A. Elkin
                                                    Gregory K. McGillivary
                                                    Molly A. Elkin
                                                    Sarah M. Block
                                                    John W. Stewart
                                                    WOODLEY & McGILLIVARY LLP
                                                    1101 Vermont Ave., N.W.
                                                    Suite 1000
                                                    Washington, DC 20005
                                                    Phone: (202) 833-8855
                                                    gkm@wmlaborlaw.com
                                                    mae@wmlaborlaw.com
                                                    smb@wmlaborlaw.com
                                                    jws@wmlaborlaw.com
          Case 1:19-cv-00062-RJL Document 21 Filed 02/15/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on February 15, 2019, a copy of the foregoing

document was served on the following individuals by filing the document on the Court’s CM/ECF

system:

       Adam Kirschner
       Senior Trial Counsel
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street NW, Room 12024
       Washington, DC 20530
       Phone: (202) 353-9265
       Fax: (202) 616-8460
       adam.kirschner@usdoj.gov

       Attorney for Defendants

       Tracy A. Jenson
       P.O. Box 35
       Spirit Lake, ID 83869
       Phone: (208) 623-2430
       pilotdude2@hotmail.com

       Proposed Intervenor



                                                         /s/ Molly A. Elkin
                                                  Molly A. Elkin
                                                  WOODLEY & McGILLIVARY LLP
                                                  1101 Vermont Ave., NW
                                                  Suite 1000
                                                  Washington, DC 20005
                                                  Phone: (202) 833-8855
                                                  Fax: (202) 452-1090
                                                  mae@wmlaborlaw.com




                                             2
